COXE, Circuit Judge.
The facts are fully stated in the opinion of the District Judge and need not be repeated here in detail. There also appears in the opinion a simple diagram which makes the place of collision and the general situation perfectly plain.
The collision occurred in the Erie Basin on Sunday about 10:30 a. m., resulting in serious damage to a section of a dry dock which was being towed in by two tugs — the M. Moran and the Helen B. Moran. The Crown of Galicia, a steamer about 400 feet long and 52 feet beam, *306was moved to Pier 4 on the southerly side of the slip, her stern protruding out into the gap for a short distance, from 15 to 20 feet. 'The dry dock was an Awkward structure 125x80 feet and 45 feet in height and it was towed cornerwise. We do not think the Crown of Galicia can be held liable in any event, first, because she was in no way negligent and second, she was chartered by the Gans Steamship Line whose duty it was to, provide a safe berth. If there was failure to do this the Gans Line was responsible and not the vessel ordered to the berth. The slight extension of her stern could not have 'been avoided and it was perfectly obvious to any vessel entering the Basin. We do not think, however, that. in these circumstances the Gans Line was responsible. The dock in question provided a safe berth under ordinary circumstances. The stern of the Crown of Galicia projected only about 15 or 20 feet beyond the pier. Any ordinary vessel could have proceeded without the least difficulty. The Gans Line and the Crown of Galicia had no reason to suspect that a large unwieldly craft was to be towed into the Basin with the line attached to one corner only. This method of towing was referred to by us in The Merida, 210 Fed. 440, 127 C. C. A. 172. We there said:
“The practice of towing a rudderless scow with square ends hy a line fixed to one corner of the bow is new to us. It is said to be followed for the purpose of keeping the scow clear of the .tug’s wash, the scow under such circumstances towing steadily on one side or the other of the tug, according as the line is fixed to the port or starboard comer. Several of the witnesses say that the effect of towing the scow from her port corner would be to keep her on the starboard side of the tug. We think this cannot be so.”
.The tugs were in full charge of this dry dock section; there was nothing to prevent them from towing it safely had' they shown ordinary prudence. If tire channel was dangerous, as is now asserted, they should have requested the Crown of Galicia to move further in and waited until the channel was in a safe condition to proceed. In The Skidmore, 115 Fed. 791, 53 C. C. A. 287, this court said:
“Especially should the court be slow to hold such an error of judgment a fault contributory to a collision when there need have been no collision if the other and moving vessel had been cautiously and vigilantly navigated.”
It is unnecessary to add further to the opinion of the District Court We think both tugs were liable for the damage done to the Dry Dock Section No. 6 and to the Crown of Galicia.
The decrees are affirmed with interest and costs.